           Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



 CHOO WASHBURN, ,

     Plaintiff,

     V.

                                                         Civil Action No.: TDC-20-2123
 JUANA QUICO CLARK,

     Defendant.




                                  MEMORANDUM OPINION


          Plaintiff Choo Washbum ("Ms. Washbum") has filed this civil action against Defendant

Juana Quico Clark, seeking the return of Ms. Washbum's share ofcertain residential property sold

to Clark pursuant to a divorce proceeding in a Maryland state court between Ms. Washbum and

her ex-husband. Presently pending before the Court is Clark's Motion to Dismiss, as well Ms.

Washbum's Motion for Appointment of Counsel and Motion for Judgment as a Matter of Law.

Having reviewed the filings, the Court finds no hearing necessary. See D. Md. Local R. 105.6.

For the reasons set forth below, Clark's Motion to Dismiss will be GRANTED, and Ms.

Washbum's Motions will be DENIED.


                                       BACKGROUND

          On January 11, 2016, Ms. Washbum's then-husband, Larry Washbum("Mr. Washbum"),

initiated a complaint for divorce against Ms. Washbum ("the Divorce Proceeding") in the Circuit

Court for Montgomery County, Maryland ("the Circuit Court"). See Washbum v. Washbum,No.

133326-FL (Cir.        Ct.   Montgomery     Cty. filed    Jan.   11, 2016), available        at

http://casesearch.courts.state.md.us/casesearch/. On May 24, 2016, Ms. Washbum filed an
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 2 of 11



amended counter-complaint for divorce. Both Ms. Washbum and Mr. Washbum were given the

opportunity to file statements identifying the marital and non-marital property held prior to any

divorce proceedings. On January 30, 2017,the Circuit Court held a trial, at which Ms. Washbum

appeared, to resolve the complaints for divorce. On March 23, 2017, the Circuit Court issued a

Judgment of Absojute Divorce ("the Divorce Judgment"), formally granting a divorce between

Ms. Washbum and Mr. Washbum. In the Divorce Judgment, the Circuit Court made several

findings and judgments as to marital property, including directing the sale of the real property

located at 11532 Soward Drive, Wheaton, Maryland ("the Property"), as well as another property

located in Chevy Chase, Maryland, with the proceeds to be divided equally between Ms. Washbum

and Mr. Washbum. To facilitate the sale, the Circuit Court appointed attomey David Driscoll

("the Trustee") as a trustee to sell the Property.

        On Jime 21,2017,pursuant to the Divorce Judgment,the Tmstee filed a Report ofSale and

Request for Ratification for Waiver ofPublication and Request to Shorten Time to Ratify the Sale

("the Report of Sale")relating to the Property. The Tmstee reported that although Mr. Washbum

initially wanted to purchase the Property, when he was unable to obtain financing, the sale fell

through. The Property had been appraised at a value of$309,000 and was listed at a sale price of

$300,000. After the Tmstee received four offers, he accepted the best offer in the amount of

$315,000. Pursuant to the Divorce Judgment,after the proceeds were used to pay offthe mortgage

and to cover the costs ofsale and other expenses,the remaining proceeds would be divided equally

between Mr. Washbum and Ms. Washbum.


        On July 3, 2017, Ms. Washbum filed a Motion to Stay the sale of the Property. However,

on July 13, 2017, the Circuit Court entered an order approving the request and ratifying the sale

("the Order ofRatification") pursuant to the stated terms ofthe Report ofSale. By deed dated July
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 3 of 11



20, 2017, the Trustee conveyed the Property to Clark. A day later, on July 21, 2017, the Trustee

filed a Trustee's Accounting which itemized the costs paid and the distribution of the sales

proceeds.

       On August 3, 2017, the Court ruled that Ms. Washbum's Motion to Stay the sale of the

Property was moot. Although Ms. Washbum filed a Motion to Stay the Order of Ratification on

September 7, 2017, the Circuit Court denied that motion as moot on November 29, 2018. The

Circuit Court approved the Trustee's Accounting on April 2, 2018. The Divorce Proceeding

concluded in June 2019 and was subsequently closed.

       On July 20, 2020, Ms. Washbum filed the Complaint in this case. Ms. Washbum has

asserted a state law detinue action seeking the retum of her share of the Property, Md. Rule 12-

602(LexisNexis 2020),in which she alleges that the sale ofthe Property was illegal and that Clark

is not the legal owner ofthe Property. She also appears to assert a claim of elder abuse in violation

ofthe Older Americans Act of2006,42 U.S.C. §§ 3001-3058ff(2018).

                                          DISCUSSION


       In her Motion, Clark seeks dismissal of the Complaint on the grounds that (1) the

Complaint fails to state a claim upon which relief can be granted;(2) Ms. Washbum's claims are

barred by resJudicata based on the litigation in the Divorce Proceeding;(3) Clark is a bona fide

purchaser for value; (4) Ms. Washbum failed to join a necessary party, her court-appointed

guardian, and lacks standing to bring this action while she is subject to a court-appointed

guardianship; and (5) the Court lacks jurisdiction because the case involves domestic relations.

Because the Court finds that Ms. Washbum's detinue claim is barred by resjudicata and her elder

abuse claim fails to state a plausible claim for relief, the Motion will be granted, and the Court

need not address Clark's other arguments for dismissal.
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 4 of 11



1.     Legal Standard

       To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal,556 U.S.

662, 678 (2009). A claim is plausible when the facts pleaded allow "the Court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. Although courts

should construe pleadings of self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89,

94(2007), legal conclusions or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The

Court must examine the complaint as a whole, consider the factual allegations in the complaint as

true, and construe the factual allegations in the light most favorable to the plaintiff. Albright v.

Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm'rs ofDavidson Cty., 407 F.3d 266,

268 (4th Cir. 2005).

       On a Rule 12(b)(6) motion, documents attached to the complaint or motion may be

considered if "they are integral to the complaint and "authentic." Sec'y ofState for Defense v.

Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). Thus, the Court may consider the

motions, orders, and other documents from the Divorce Proceeding attached to the Complaint or

the Motion,the authenticity of which has not been questioned. Courts may also consider facts and

documents subject to judicial notice without converting a motion to dismiss into a motion for

summary judgment. Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013).

"Under this exception, courts may consider 'relevant facts obtained from the public record,' so

long as these facts are construed in the light most favorable to the plaintiff along with the well-

pleaded allegations of the complaint." Id. (quoting B.H. Papasan v. Allain, 578 U.S. 265, 283

(1986)). When considering a Rule 12(b)(6) motion based on resjudicata, the courts may "take

judicial notice of facts from a prior judicial proceeding" when the assertion of preclusion as a
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 5 of 11



defense "raises no disputed issue offact." Andrewsv. Z)aw,201 F.3d 521,524n.l (4th Cir. 2000).

Accordingly,in resolving the Motion,the Court will takejudicial notice of, and consider the docket

and record of, the Divorce Proceeding.

II.     Res Judicata


        Clark argues that Ms. Washbum's detinue claim relating to the Property is barred by the

doctrine ofresjudicata. Resjudicata mandates that "once a matter—^whether a claim, an issue, or

a fact—has been determined by a court as the basis for ajudgment,a party against whom the claim,

issue, or fact was resolved cannot relitigate the matter." In Re Microsoft Corp. Antitrust Litig.,

355 F.3d 322,325 (4th Cir. 2004). Collateral estoppel, also known as issue preclusion, is a subset

of resjudicata. Id. at 326. Under Maryland law, collateral estoppel applies where(1)the issue to

be precluded is identical to one previously decided;(2) there was a final judgment on the merits;

(3) the party against whom estoppel is to be applied was a party or in privity with a party in the

prior adjudication; and (4) the party against whom estoppel is to be applied was given a fair

opportunity to be heard on the issue. Leeds Fed. Sav. & Loan Ass'n v. Metcalf 630 A.2d 245,250

(Md. 1993);see Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 162(4th Cir. 2008)(holding

that the "preclusive effect of a judgment rendered in state court is determined by the law of the

state in which the judgment was rendered"). Resjudicata may be raised on a Rule 12(b)(6) motion

to dismiss ifthe defense raises no disputed issues offact. Andrews,201 F.3d at 524 n.l; Thomas

V. Consolidation Coal Co., 380 F.2d 69, 75 (4th Cir. 1967).

       Here, Ms. Washbum seeks the return of her 50 percent share of the now-sold Property

through a claim of detinue, a common law action "for the recovery of personal chattels unjustly

detained by one who acquired possession of them either lawfully or imlawtully, or the value of

them if they cannot be regained in specie." Durst v. Durst, 169 A.2d 755, 756 (Md. 1961).
          Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 6 of 11



Because this cause of action is necessarily predicated on the claim that the Property was not

lawfully sold to Clark during the Divorce Proceeding, it is precluded by collateral estoppel. On

the first element, this issue was fully litigated during the Divorce Proceeding. The sale of the

Property during the Divorce Proceeding occurred in two parts. First, the Circuit Court ordered,

after a trial, that the Property, a home owned by Ms. Washbum and Mr. Washbum during their

marriage, was to be sold by the Trustee appointed for that purpose. Second,in enforcing this part

of the Divorce Judgment, the Circuit Court ratified the sale of the Property to Clark based on

specific information provided by the Trustee. Where the Circuit Court was required to decide at

the first stage whether the Property was to be sold, and at the second stage whether the Property

was sold in a fair and authorized manner, the Court finds that the Divorce Proceeding previously

examined, and resolved, the specific issue of the lawfulness of the sale of the Property to Clark

and the distribution of proceeds to Ms. Washbum.

        As to the second element, there has been a final judgment on the merits. "Actions for the

judicial sale of property ... may be regarded as comprising . .. sequential, but distinct types of

proceedings." Morgan v. Morgan,510 A.2d 264, 270(Md. Ct. Spec. App. 1986). The first stage

involves proving to the court that the sale of the property is appropriate, which results in a court

order directing the sale. Id. In Ms. Washbum's case, that came in the form of the Divorce

Judgment. The second stage involves showing that the sale was conducted fairly and in accordance

with necessary procedural requirements, resulting in a court order ratifying the sale. Id. In the

third stage, the court must determine that the proposed distribution ofthe proceeds is proper. Id.

Because "each [stage] culminates in a separate order of court," Maryland courts have found that

they "may be separately challenged and adjudicated." Id. For example, if a party challenges "the
right to sell prior to the sale and the court actually determines that right after a proper hearing, that
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 7 of 11



issue cannot be relitigated in a subsequent phase ofthe action." Id. Indeed, under Maryland law,

an order directing the sale of property is immediately appealable and can be considered a final

order. See Md.Code Ann., Cts. & Jud. Proc. §§ 12-301,12-303(3)(v)(LexisNexis 2020); Morgan,

510 A.2d at 270; see also Martin v. 7)o/e/,No. 1218, 2019 WL 449829, at *3(Md. Ct. Spec. App.

Feb. 5, 2019)(holding that the denial of a party's action to rescind a court order to sell marital

property was immediately appealable under the plain language of section 12-303(3)(v)). Thus, a

final ratification of the sale of property has preclusive effect. Cf. Jacohsen v. Barrick, 250 A.2d

646, 648 (Md. 1969) (holding that under Maryland law, "the final ratification of the sale of

property in a foreclosure proceeding is res judicata as to the validity of such sale"); Scott v.

Bierman, 429 F. App'x 225, 230 (4th Cir. 2011)(finding that under Maryland law, an order of

ratification "provided a final resolution of all matters relating to the foreclosure sale").

Accordingly, the Circuit Court's Order of Ratification approving the sale of the Property and the

division of the proceeds was a final judgment on the merits for purposes of res judicata and

collateral estoppel. Beyond the procedural finality of the sale of the Property, the Court further

notes that the Divorce Proceeding was fully concluded as ofJune 2019 and the case is now closed.

Accordingly, whether based on the Order of Ratification specifically or the completion of the

Divorce Proceeding generally, the requirement of a final judgment on the merits has been met.

       As for the third and foiulh elements, Ms. Washbum was a party to the Divorce Proceeding,

and she had a full and fair opportunity to be heard on the prior adjudication of the sale of the

Property. During that case, Ms. Washbum presented statements on the roster of marital property,

participated in the trial resulting in the Divorce Judgment ordering the sale of the Property, and

filed a motion seeking a stay ofthe sale ofthe Property, which was ultimately denied as moot. She

also filed a motion to stay the Order ofRatification which was also denied. Because Ms. Washbum
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 8 of 11



was a party to the Divorce Proceeding and fully litigated the issue of the sale of the Property, all

elements necessary for the application of collateral estoppel have been established.

        Where the Circuit Court's decision on the validity of the sale of the Property was

"adequately deliberated and firm," and the Divorce Proceeding has fully concluded, there is "no

really good reason for permitting it to be litigated again." Morgan, 510 A.2d at 270 (quoting In

LummusCo. v. Commonwealth Oil Refining Co.,291 F.2d 80, 89(2dCir.l961))(finding that issue

preclusion barred the relitigation of a court determination affer a divorce that the marital home

would be sold by a trustee rather than subject to partition). Here, Ms. Washbum's detinue action

necessarily depends on her claim that the sale of the Property, and the calculation and division of

proceeds, were improper and illegal. E.g., Compl.       2-20, ECF No. 1. Because that issue was

decided against Ms. Washbum in the Divorce Proceeding and she is precluded from relitigating it

in the present action, her detinue claim necessarily fails and will be dismissed. See Johnston v.

Johnston, 465 A.2d 436, 445(Md. 1983)(holding that when a settlement agreement establishing

a division of property was incorporated into a divorce decree, the validity of the agreement was

"conclusively established and the doctrine of resjudicata operates so as to preclude a collateral

attack on the agreement").

III.   Failure to State a Claim


       Even ifthe detinue claim were not barred by collateral estoppel, it also fails because, under

Maryland law, a detinue action is available to seek the return of"personal property," Md. Rule 12-

602, which consists of"personal chattels," Durst, 169 A.2d at 756 (holding that a detinue action

seeks "the recovery of personal chattels unjustly detained"). Where Ms. Washbum is seeking the

"return of.. . 11532 Soward Drive, Wheaton, MD 20902," Compl. at 5, which is real property.
         Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 9 of 11



not personal chattel, the Court finds that the detinue claim must also be dismissed because it fails

to state a plausible claim for relief.

        Ms. Washbum's references to the Older Americans Act of 2006 and other federal state

statutes and legislative bills also do not state a plausible claim for relief. The Older Americans

Act ("OAA"), first enacted in 1965, established a program of federal grants for state and

community social services designed to assist needy older persons. Legal Servs. ofN. California,

Inc. V. Arnett, 114 F.3d 135, 137(9th Cir. 1997); 42 U.S.C. § 3001 (stating that the objectives of

the OAA include assisting the nation's older people "to secure equal opportunity to the full and

free enjoyment" of objectives such as adequate income in retirement, positive physical and mental

health, suitable housing, institutional care services, and efficient and cost-effective community

services). Although Ms. Washbum references the definition of"exploitation" of older individuals

set forth in the 2006 amendments to the OAA,Pub. L. No. 109-365, 120 Stat. 2522,2524(2006),

that term is used in the statute's directive to the Department of Health and Human Services to

engage in elder abuse prevention and services, id. at 2527. That language does not provide a

private right ofaction against private individuals for alleged discrimination or exploitation of older
   I


individuals. See Want v. Shindle Properties, LLC, No. PWG-18-2833, 2018 WL 5392521, at *5

(D. Md. Oct. 29,2018)(holding that "the Older Americans Act,42 U.S.C. § 3001 et seq., does not

provide for a cause ofaction for[age] discrimination"). Moreover,Ms. Washbum does not provide

facts supporting a plausible claim that Clark's actions in purchasing the Property pursuant to a

court-authorized sale, at a price approved by the court, constituted financial exploitation of the

elderly or otherwise violated any provision ofthe OAA.

       Likewise, Ms. Washbum's references to 18 U.S.C. § 241,a federal criminal statute; section

8-801 of the Criminal Law Article of the Maryland Code, a state criminal statute; and Maryland
        Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 10 of 11



House of Delegates Bill 956, H.B. 956, 2018 Leg., 438th Sess.(Md. 2018)("H.B. 956"), which

was never enacted by the state legislature, do not state plausible causes of action against Clark.

See Iqbal^ 556 U.S. at 678. The Court will therefore grant the Motion as to any claims under the

Older Americans Act or the other identified legislative authorities.

IV.     Other Motions


        Ms. Washbum has also filed a "Petition to Appoint an Attorney for the Plaintiff in the

Above Civil Action No. TDC-20-cv-2123," ECF No. 18, which the Court construes as a Motion

for Appointment of Counsel, and a "Motion for Judgment as a Matter of Law,Pursuant to Fed. R.

Civ. P. Rule 50(a)(2) and Maryland Law, Rule Section 8-801(6)(i)(b)(2)(e)(l)(iii)2(f), and

Maryland Law Rule Section 7-101 (Definitions), and Pursuant to Md State, Bill Number: H.B.

956"("Motion for Judgment as a Matter of Law"), ECF No. 27. Given that the Court has found

that this case is subject to dismissal because Ms. Washbum's claims in this case are barred by

collateral estoppel and she otherwise fails to state an actionable claim, the Court will deny Ms.

Washbum's request for appointment of counsel.

        For the same reasons, Clark's Motion for Judgment as a Matter of Law necessarily fails.

Moreover, as Clark correctly notes in opposing the Motion for Judgment as a Matter of Law,

Federal Rule ofCivil Procedure 50 authorizes a motion seeking judgment as a matter oflaw during

or in relation to a jury trial and thus is inapplicable at this stage ofthe case. Fed. R. Civ. P. 50(a).

Finally, Ms. Washbum's references to the various identified provisions of state law likewise do

not provide any basis for judgment as a matter of law.




                                                  10
       Case 8:20-cv-02123-TDC Document 30 Filed 05/21/21 Page 11 of 11



                                        CONCLUSION


      For the foregoing reasons, Clark's Motion to Dismiss will be GRANTED. Ms. Washbum's

Motion for Appointment of Counsel and Motion for Judgment as a Matter of Law will both be

DENIED. A separate Order shall issue.




Date: May 21,2021
                                                 THEODORE D. CHUAN
                                                 United States District Ju




                                            11
